09/09/2021



                                                                                           Case Number: DA 21-0390




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         DA 21-0390

RANDY LAEDEKE, DARLA PRENN,
for
THE ESTATE OF LILA M. LAEDEKE,

            Plaintiffs and Appellants,
                                                                SECOND
      v.                                              ORDER OF MEDIATOR APPOINTMENT

BILLINGS CLINIC, and John Doe
Defendants unknown at this time,

            Defendant and Appellee.

        On May 31, 2021 Lisa Speare was appointed as Mediator under M.R.AppP.,
7(4)(c). She has since declined the appointment. IT IS ORDERED THAT the
appointment of Lisa Speare is hereby rescinded.
        Mary E. Duncan, whose name appears next on the list of attorneys desiring
appointment as mediators for Money Judgments appeals which is maintained pursuant to
M.R.App.P., 7(4)(e), is hereby appointed to conduct the mediation process required by
M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this September 9, 2021.



                                                      6H
                                                   oe..___
                                           Bowen Greenwood, Clerk of the Supreme Court

c:     Randy S. Laedeke, David Patrick Whisenand, Lisa A. Speare, Mary E. Duncan